Citation Nr: 1025471	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include a post-operative scar.

2.  Entitlement to service connection for a scar near the upper 
lip.

3.  What evaluation is warranted for irritable bowel syndrome 
since November 28, 2004?

4.  What evaluation is warranted for cervical spine degenerative 
disc disease since November 20, 2006?

5.  What evaluation is warranted for headaches associated with 
degenerative disc disease of the cervical spine since November 
20, 2006?

6.  Entitlement to a total disability evaluation based upon 
individual unemployability.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to August 
1990.  He also had National Guard service from August 1990 to 
August 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of entitlement to increased ratings for a cervical 
spine disability and headaches, and entitlement to a total 
disability evaluation based upon individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the 
Veteran's current low back disability, to include a post-
operative scar, is related to an in-service low back injury.

2.  The competent medical evidence shows that the Veteran's 
current scar near the upper lip is related to a laceration in 
service.

3.  Since November 28, 2004, the Veteran's irritable bowel 
syndrome has been productive of alternating diarrhea and 
constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  A low back disability, to include a post-operative scar, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A scar near the upper lip was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

2.  Since November 28, 2004, the criteria for a 30 percent 
evaluation for an irritable bowel syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a low back 
disability, to include a post-operative scar.

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

The Veteran served on active duty as a heavy anti-armor weapons 
infantryman.  He was air assault qualified.  

The medical evidence shows that the Veteran has a low back 
disability, to include a post-operative scar.  His service 
treatment records show that he was treated in October 1988 for a 
complaint of back pain.  The assessment was a normal exam.  In 
November 1989, the Veteran presented complaints of left sided low 
back pain after sustaining a soccer injury.  He was ultimately 
diagnosed as having suffered a tenth rib fracture.  

At the Veteran's July 1998 separation examination, the appellant 
denied a history of recurrent back pain and a physical 
examination showed that the spine was normal.

There are four opinions addressing the etiology of the Veteran's 
current low back disability, to include the post-operative scar.  
A VA doctor opined in May 2007 that the low back disability was 
unrelated to service, and that it was more likely related to his 
work as a stonemason 10 years after service.  That opinion did 
not, however, address treatment in November 1996, to include the 
computed tomography (CT) scan of the lumbar spine showing slight 
degenerative changes.  

Supporting the existence of a nexus between a current back 
disorder and service are the August 2005 opinion of Dr. Schmidt, 
the November 2006 opinion of Dr. Zoller, and the July 2008 
opinion of Dr. Katzenberger.  Each of these physicians relate the 
appellant's current low back disability, to include a post-
operative scar, to an October 1988 injury.  These opinions are 
buttressed by November 1996 treatment records from Dr. Schmidt 
which record the appellant reporting having had low back 
symptomatology since his in-service injury in 1980s.  This latter 
evidence is highly probative, and the Veteran's then complaints 
are highly credible in light of the fact that he did not file a 
claim for VA compensation until 2005.  In this case, the 
competent medical evidence shows that the Veteran's current low 
back disability, to include a post-operative scar, is related to 
the in-service low back injury.  Therefore, service connection 
for a low back disorder to include a postoperative scar is in 
order.  38 U.S.C.A. §§ 1110, 1131, 5107.
 
The benefit sought on appeal is allowed.
 
Entitlement to service connection for a scar near the 
upper lip.

The requirements of the VCAA have been met.  Given the decision 
below, a detailed explanation of how VA complied with the Act is 
unnecessary.

The November 2005 VA examination report shows a scar between the 
Veteran's right nostril and his upper lip, and a diagnosis of an 
in-service facial cut injury.  The appellant's service treatment 
records reflect that in 1988 he was hit by a door and suffered a 
cut to the right side of his nose.  The impression was a 
contusion with a superficial laceration.  Thus, in light of the 
continuity of symptoms service connection for a scar near the 
upper lip is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.
 
The benefit sought on appeal is allowed.

What evaluation is warranted for irritable bowel syndrome?

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Governing law and regulations

In July 2006, the RO granted entitlement to service connection 
for an irritable bowel syndrome.  The RO assigned a 10 percent  
rating effective July 8, 2005 under Diagnostic Code 7319.  Later 
in March 2009, the RO assigned an effective date of November 28, 
2004, for the grant of entitlement to service connection and 
assigned the same date as the effective date for the 10 percent 
disability rating.

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 provide 
that a 10 percent rating is warranted for moderate symptoms of an 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is the 
maximum rating and is warranted for severe episodes of diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 
7319.

Analysis

The November 2005 VA examination report shows that since November 
28, 2004, the Veteran's irritable bowel syndrome has been 
productive of alternating diarrhea and constipation with more or 
less constant abdominal distress.  The examiner described the 
disability as being severe.  More importantly, the examiner 
indicated that the appellant had three to four episodes of 
alternating constipation for up to two days and diarrhea up to 
three to four days, so that he only had three to four days a 
month of little or no symptoms.  In light of the foregoing, the 
Board finds that a 30 percent rating, the maximum schedular 
rating, is in order since November 28, 2004.

Given that a 30 percent rating is the highest available schedular 
rating, the Board considered whether an extraschedular rating was 
in order.  In this respect, however, the symptoms presented by 
the claimant's  irritable bowel syndrome are fully contemplated 
by the rating schedule.  There is no evidence his disability 
picture is exceptional when compared to other veterans with the 
same or similar disability.  There is no evidence that this 
disorder at any time during the appellate term necessitated 
frequent hospitalization, or that this disability alone has 
caused a marked interference with employment.  Thus, there is no 
evidence warranting referral of this claim for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a low back disability, to 
include a post-operative scar, is granted.

Entitlement to service connection for a scar near the upper lip 
is granted.

A 30 percent evaluation, but not higher, since November 28, 2004, 
is granted for irritable bowel syndrome, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

In July 2009, the RO prepared a statement of the case on the 
issues of entitlement to increased ratings for the cervical spine 
disability and headaches.  There is, however, no evidence that 
the statement of the case was ever mailed to the claimant.  
Hence, the Veteran has never had an opportunity to perfect an 
appeal to these issues.  Therefore, RO must mail the statement of 
the case regarding these issues to the claimant.  Manlincon v. 
West, 12 Vet. App. 242 (1999).

Appellate review of the claim of entitlement to a total 
disability rating based on individual unemployability is deferred 
because the issues of entitlement to increased ratings for the 
cervical spine disability and headaches are inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Moreover, the RO must readjudicate the claim of entitlement to a 
total disability rating based on individual unemployability in 
light of the grant of entitlement to service connection for a low 
back disability and a scar near the upper lip.

Accordingly, the case is REMANDED for the following action:

1.  The RO must mail a statement of the case 
addressing entitlement to increased ratings 
for the cervical spine disability and 
headaches.  The claimant is hereby informed 
that the Board may only exercise appellate 
jurisdiction over this matter if he perfects 
an appeal in a timely manner.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2009).

2.  The RO must review the claim of 
entitlement to a total disability rating 
based on individual unemployability for any 
additional necessary development, to include 
any examinations to properly rate the current 
nature of all of the appellant's service 
connected disorders and their impact on his 
ability to work.  

3.  Thereafter, the RO must readjudicate the 
claim of entitlement to a total disability 
rating based on individual unemployability.  
If the benefit is not granted, the appellant 
and his representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


